Per Curiam,
There is nothing in this case that requires extended discussion. The question whether Albright was the contractor for the work was submitted to the jury under proper instructions. The learned judge charged: “ If he was merely the architect or agent of Manning, then he need not be noted as contractor; but if he was the contractor for the work, then the lien cannot be sustained, as I have already charged you.” Whether the plaintiff did the work under the first or second contract was a question of fact, and this was also properly submitted to the jury. An examination of the numerous specifications fails to disclose any serious error.
Judgment affirmed.